Order entered December 8, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-00451-CV

      JUAN ACRA, SECNER USA, LLC, SECNER HR S.A. DE C.V. AND NORTH
              AMERICAN SECNER HOLDINGS, LLC, Appellants

                                               V.

        GIOVANNI BONAUDO AND MARIA JILMA MALDONADO, Appellees

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-01909

                                          ORDER
       In accordance with the Court’s opinion of this date, we LIFT the stay of the trial court’s

July 11, 2017 orders requiring Juan Acra and Secner HR S.A. de C.V. supersede the judgment by

posting bonds in the amount of $462,821.39 and $443,837.59, respectively.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE